        Case 1:21-cv-00927-HBK Document 6 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    JOHN PAUL FRANK SCHOWACHERT,                    Case No. 1:21-cv-00927-HBK
13                        Plaintiff,                  ORDER DENYING WITHOUT
                                                      PREJUDICE PLAINTIFF’S MOTION
14               v.                                   TO PROCEED IN FORMA PAUPERIS
15    BILL POLLEY, Jail Commander,                    (Doc. No. 2)
      Tuolumne County Jail,
16                                                    ORDER TO SUBMIT COMPLETED
                          Defendant.                  APPLICATION TO PROCEED IN FORMA
17                                                    PAUPERIS OR PAY FILING FEE WITHIN
                                                      THIRTY (30) DAYS
18

19

20          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

21   U.S.C. § 1983. (Doc. No. 1). Concurrent with the complaint, Plaintiff filed an application to

22   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. No. 2). However, the application

23   to proceed in forma pauperis is deficient because most sections are incomplete, and Plaintiff

24   failed to sign the it lacks Plaintiff’s original signature. (Id.). Each document submitted for filing

25   must include the original signature of the filing party or parties. Local Rule 131(b); Fed. R. Civ.

26   P. 11(a).

27          Accordingly, it is ORDERED:

28          1.        Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is DENIED without
                                                        1
        Case 1:21-cv-00927-HBK Document 6 Filed 06/15/21 Page 2 of 2


 1   prejudice.

 2            2.      Within thirty (30) days of the date of service of this order, Plaintiff shall fully

 3   complete, sign and re-submit the enclosed application to proceed in forma pauperis, with

 4   Plaintiff's original signature, or in the alternative, pay the $402.00 filing fee for this action.

 5   Failure to comply with this order will result in dismissal of this action.

 6            3.      The Clerk of Court is directed to provide Plaintiff a copy of the court’s in forma

 7   pauperis application.

 8
     IT IS SO ORDERED.
 9

10
     Dated:        June 15, 2021
11                                                         HELENA M. BARCH-KUCHTA
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
